 

Case 1:21- mj-00419- GMH Document5 Filed 05/13/21 Page 1 of 1

AO 442 (ey, 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
Vv. ) Case: 1:21-mj-00419
; ) Assigned to: Judge Harvey, G. Michael
ie een ) Assign Date: 6/7/2021
Description: COMPLAINT W/ARREST WARRANT
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Joseph Elliott Zlab ;
who is accused of an offense or violation based on the following document filed with the court:

© Superseding Information [%f Complaint

0 Indictment © Superseding Indictment ©} Information
O Violation Notice (© Order of the Court

O Probation Violation Petition © Supervised Release Violation Petition

This offense is briefly described as follows: .
18 U.S.C. §§ 1752(a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority;
40 U.S.C. §§ 5104(e)(2)(C), (D) and (G) - Violent Entry and Disacieny Conduct on Capitol Grounds.

Digitally signed by G.

Kad Michael Harvey
bi 7 Date: 2021.05.07
13:40:59 -04'00"

Date: 05/07/2021 aera
Issuing officer's signature

G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

City and state: Washington, D.C.

 

Return

This warrant was received on (date) S/ 7 / OA\ , and the person was arrested on (datey S/13( 202)
at (city andstate) Eyeret+ WA

Date: “S/131202.4 Pigs —
rresting officer's signature

Spectal Argent _ ASL Chevshter Capen

Printed name and title

 

 

 

 

 

Scanned with CamScanner
